Citation Nr: 0217295	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  00-16 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines



THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty with 
the New Philippine Scouts from May 1946 to April 1949.  This 
matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines, which denied 
service connection for malaria.


FINDING OF FACT

There is no competent, probative evidence of record which 
shows that the veteran currently has malaria, or any 
residuals of that disease, that could be related to active 
service.


CONCLUSION OF LAW

Service connection for malaria is not warranted.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107) became law.  
Regulations implementing the VCAA have now been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  The VCAA 
eliminated the concept of a well-grounded claim, and 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000.
The RO did not have the benefit of the explicit provisions 
of the VCAA when it first adjudicated the issue at hand in 
March 2000.  The case has now been reviewed under the VCAA.  
The veteran was advised of this in a rating decision and 
supplemental statement of the case (SSOC), both issued in 
July 2002.  After reviewing the claims folder, the Board 
finds that there has been substantial compliance with the 
pertinent mandates of the VCAA and implementing regulations.  
The claim had been reviewed on the merits, and well-
groundedness is not an issue.  Discussions in the March 2000 
rating decision, in a statement of the case issued in June 
2000, and in the rating decision and SSOC issued in July 
2002, gave notice to the veteran of the evidence necessary 
to substantiate his claim, and of what was of record.  

VA's duty to notify the veteran includes the duty to tell 
him what evidence, if any, he is responsible for submitting 
to substantiate his claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  That was done in this case.  In 
accordance with the requirements of the VCAA, the veteran 
was notified in a March 2001 letter from the RO what 
evidence he needed to submit in order to substantiate his 
claim, and what evidence VA would obtain.  The letter 
explained that VA would make reasonable efforts to help him 
get pertinent evidence, but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.

The RO has obtained the veteran's service medical records 
and all identified records from private medical care 
providers, and he has been accorded VA examination.  There 
is no indication that there is any relevant evidence 
outstanding.  As noted, the RO reviewed this case under the 
VCAA in July 2002 and notice was sent to the veteran.  The 
veteran is not prejudiced by the Board's review of the case 
based on the current record. 

Background

Essentially, the veteran contends that service connection is 
warranted for malaria because he was treated for malaria 
during service and continues to experience symptoms related 
to malaria.  
Service medical records, including an April 1949 report of 
medical examination on the veteran's separation from 
service, are negative for a diagnosis or treatment of 
malaria or symptoms thereof.  The only medical disorder 
noted in the service records is a December 1948 clinical 
report showing that the veteran was treated for acute 
gastroenteritis, etiology unknown. 

The veteran filed an application for service connection for 
malaria in November 1998, reporting that he had malaria 
while on active duty in New Guinea.  
Postservice medical records from private physicians, dated 
in April 1999, show that the veteran was treated for 
bronchitis.  He complained of a chronic cough and colds, 
with easy fatigability and wheezing over the prior year.  X-
rays revealed basal bronchitis, emphysematous change, 
bilaterally, and an atheromatous aortic knob.  

In affidavits from the veteran and two friends, it is 
contended that the veteran was treated in service for 
coughs, colds, and malaria.  The veteran's friends indicated 
that he was "sickly," and suffered from fever, coughing, and 
malaria when he returned home after his separation from 
service.  

An ultrasound of the veteran's liver and spleen in June 2001 
revealed that his liver was below normal in size, which was 
suggestive of diffuse parenchymal disease, in particular 
hepatic schistosomiasis.  Ultrasound of the spleen was 
normal.  

On VA examination in June 2001, the veteran had no 
complaints.  He reported that he experienced intermittent 
fever, chills, and general malaise while he served on active 
duty.  He stated that he was treated for malaria with 
medication that offered relief, and thereafter he had no 
recurring symptoms.  Examination was essentially negative in 
all aspects, with no symptoms of disease activity.  The 
examiner reported that the examination revealed no evidence 
of malaria.  

Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303.

In the case of any veteran who served on active duty for 
ninety days or more and a tropical disease, to include 
malaria, becomes manifest to a degree of ten percent or more 
within one year from the date of separation from such 
service, such disease shall be presumed to have been 
incurred in or aggravated by service notwithstanding that 
there is no record of evidence of such disease during the 
period of service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. § 3.307, 3.309.

In order to prevail on the issue of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Hickson v. West, 12 Vet. App. 247 (1999). 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  See 38 U.S.C. §§ 1110, 1131; 
and see Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), it was 
observed that 38 U.S.C.A § 1131, as well as other relevant 
statutes, only permitted payment for disabilities existing 
on and after the date of application for such disorders.  
The Federal Circuit Court of Appeals observed that the 
structure of these statutes "provided strong evidence of 
congressional intent to restrict compensation to only 
presently existing conditions," and VA's interpretation of 
the law requiring a present disability for a grant of 
service connection was consistent with the statutory scheme.  
Degmetich, 104 F.3d at 1332.  Simply put, in the absence of 
proof of present disability there can be no valid claim.

When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107(b).  

The evidence does not show that the veteran was treated for 
malaria in service.  His examination for separation from 
service was negative for malaria or related symptoms.  The 
evidence likewise does not show that malaria was manifested 
in the first postservice year, so as to warrant presumptive 
service connection.  On June 2001 VA examination the veteran 
himself denied symptoms of any disease, and had no 
complaints.  The examiner found no evidence of malaria.  
Without a current diagnosis of malaria, without any medical 
evidence that malaria was manifested in service, and with no 
competent (medical) evidence that malaria was manifested in 
the first postservice year and/or is related to service, 
service connection for such disability is not warranted.  

Statements of the veteran and his friends to the effect that 
he had malaria in service, and has a current disability 
related to service, cannot by themselves establish that this 
is so.  The veteran and his friends are laypersons and, as 
such, are not competent in matters requiring specialized 
medical knowledge, skill, training, or education.  Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

The veteran has not met the threshold requirements for 
establishing service connection, i.e., diagnosis of a 
current disability, and evidence of a disease in service (or 
manifested within one year of service discharge).  The 
preponderance of the evidence is against his claim, and it 
must be denied.


ORDER

Service connection for malaria is denied.


		
	GEORGE R. SENYK 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

